OPINION — AG — **** AUTHORITY CONFERRED REGARDING CONSTRUCTION OF COUNTY JAIL **** THE BOARD OF COUNTY COMMISSIONERS, DISTRICT JUDGE, AND COUNTY JUDGE (NOW ASSOCIATE DISTRICT JUDGE), SITTING AS A BOARD PURSUANT TO THE AUTHORITY CONFERRED UPON THEM UNDER THE PROVISIONS OF 19 O.S. 1961 740 [19-740], MAY PROCEED TO EMPLOY AN ARCHITECT TO PREPARE PLANS, AND LET THE CONTRACT FOR CONSTRUCTION OF A COUNTY JAIL, FOLLOWING THE APPROVAL OF A ONE MILL TAX LEVY AND THE MAKING OF AN ESTIMATE BY THE BOARD, ALL DONE IN ACCORDANCE WITH THE PROVISIONS OF 19 O.S. 1961 740 [19-740] (ODIE NANCE)